Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 1 of 17 PageID #: 89




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                         19-6950 ENV SMG
-------------------------------------------------------------------X AMENDED COMPLAINT
MICHAEL BLOCKER and ROSALYNN MOORE                                   JURY TRIAL DEMANDED
                                                      Plaintiffs

                 -against-

THE CITY OF NEW YORK,
NYPD POLICE COMMISSIONER JAMES O’NEIL,
POLICE OFFICER DANIEL TWOHIG,
POLICE OFFICER SHALIMAR SCRIBNER,
SERGEANT SAMUEL HUI,
BRETT WOODARD, SHIELD # 27829 and
UNIDENTIFIED POLICE OFFICERS,
                                                      Defendants.
--------------------------------------------------------------------X

        Plaintiffs Michael Blocker and Rosalynn Moore, by their attorneys, the Law Office of

Fred Lichtmacher P.C. as and for their Amended Complaint allege the following.

        This civil rights action arises from the unjustified use of excessive force, denial of

medical care, application of overly tightened handcuffs, false arrest, conversion of property,

negligence and denial of due process by the defendants NYPD police officers.

                                     JURISDICTION AND VENUE

1.      Jurisdiction is founded upon the existence of a Federal Question.

2.      This action arises under 42 U.S.C. §1983 and the Fourth and Fourteenth Amendments to

        the United States Constitution.

3.      Subject matter jurisdiction is conferred pursuant to 28 U.S.C. §§ 1331 and 1343 (a) (3 &

        4).

4.      Pursuant to 28 U.S.C. §1391(a) (1 & 2) (b) (1 & 2), venue is proper in the Eastern District

        of New York because events forming the basis of this Complaint occurred in this District.


                                                       -1-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 2 of 17 PageID #: 90




5.    Plaintiffs’ state court claims are properly before this Court pursuant to 28 U.S.C. §1367.

                                           PARTIES

6.    At all times relevant, Plaintiff Michael Blocker, was a resident of the City and State of

      New York and the County of Kings.

7.    At all times relevant, Plaintiff Rosalynn Moore, was a resident of the City and State of

      New York and the County of Kings.

8.    Upon information and belief, at all times hereinafter mentioned, the CITY OF NEW

      YORK (hereinafter, NYC) was and still is a municipal corporation duly organized and

      existing under and by virtue of the laws of the State of New York.

9.    Upon information and belief, that at all times hereinafter mentioned, NYC, its agents,

      servants and employees operated, maintained and controlled the New York City Police

      Department (hereinafter, the NYPD), including all the police officers thereof.

10.   Defendant NYPD Commissioner James O’Neil, was at all times relevant, the

      Commissioner of Police of the NYPD, and as such he was that agency’s final decision

      maker and he is sued herein in his official capacity.

11.   Defendant O’Neil was at all times relevant duly appointed and acting as an employee of

      the NYPD and at all times relevant he was a state actor acting under color of law.

12.   Defendants Police Officer Daniel Twohig, Police Officer Shalimar Scribner, Sergeant

      Samuel Hui, Police Officer Brett Woodard and Unidentified Police Officers were at all

      times relevant acting as employees of the NYPD and as state actors acting under color of

      law and are sued herein in their individual capacities.

13.   This action arises under the United States Constitution, particularly under the provisions


                                               -2-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 3 of 17 PageID #: 91




      of the Fourth and Fourteenth Amendments and under the Civil Rights Act, Title 42 of the

      United States Code, Section 1983 as well as under the common law of the State of New

      York.

                                CONDITIONS PRECEDENT

14.   On or about December 24. 2019, and within ninety days after her claims arose, plaintiff

      Rosalynn Moore filed a Notice of Claim upon defendant the City of New York by

      delivering copies thereof to the person designated by law as a person to whom such

      claims may be served.

15.   The Notice of Claim was in writing and sworn to by the plaintiff, and contained the name

      and post office addresses where correspondence can be received by the plaintiff and by

      plaintiff’s attorney.

16.   The Notice of Claim set out the nature of the claims, the time when, the place where and

      manner by which the claims arose, and damages and injuries claimed to have been

      sustained.

17.   To date, no hearing pursuant to 50-h Hearing has been noticed or conducted.

18.   More than thirty days have elapsed since the service of the aforementioned Notice of

      Claim and adjustment or payment thereof has been neglected or refused.

19.   This action is commenced within one year and ninety days after the happening of the

      events upon which the state claims are based and within three years of when the

      plaintiffs’ federal causes of action arose.

20.   Defendant NYC is vicariously liable to the plaintiff Rosalynn Moore by the defendant

      police officers’ common law torts via the principle of respondeat superior.


                                                -3-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 4 of 17 PageID #: 92




21.   New York CPLR § 1601 does not apply pursuant to the exception provided by CPLR §

      1602(1)(b).

                                     Nature of the Claim

22.   Mr. Blocker was chased, hit by a police car, tazed, subjected to excessive force, falsely

      arrested and denied medical care for several hours, due solely to the fact that is an African

      American male walking down the street in Brooklyn late at night.

23.   Mr. Blocker had arrived at the scene with his fiancé’s car, and said car was seized by the

      defendants, it was damaged by the defendants and several items from within the vehicle

      “disappeared” while it was in the defendants’ custody and before it was returned.

             FACTS UNDERLYING PLAINTIFFS’ CLAIMS FOR RELIEF

24.   On November 1, 2019 at approximately 1:00 am Mr. Blocker was walking towards 230

      Newport Street in Brooklyn to attend a party when he saw an unmarked car come to a

      screeching halt and the people in the car yelled something at him, at which point, he ran.

25.   He later learned the people in the car were police officers.

26.   Upon information and belief the people in the car were Defendants Police Officer Daniel

      Twohig, Police Officer Shalimar Scribner, Sergeant Samuel Hui and Police Officer Brett

      Woodard.

27.   The police officers in the car did not at any time inform Mr Blocker they were cops.

28.   Having previously been a victim of violence, Mr. Blocker was terrified and ran down

      Newport toward Thatford Avenue, where he made a left turn and continued running.

29.   It was raining out and Mr. Blocker had a sweatshirt with a hood placed on his head.

30.   Shortly after Mr. Blocker turned onto Thatford Avenue, in an attempt to escape his


                                               -4-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 5 of 17 PageID #: 93




      unknown pursuers as he was crossing the street he was struck by the unmarked police

      vehicle.

31.   After Mr. Blocker was struck by the car he was still able to continue to run a short

      distance.

32.   Mr. Blocker was then struck from behind by a taser causing him to fall and hit various

      parts of his body on the ground and the curb causing him to be injured.

33.   Shortly after he was tazed and had fallen, Defendants Police Officer Daniel Twohig,

      Police Officer Shalimar Scribner, Sergeant Samuel Hui and Police Officer Brett Woodard

      were on top of Mr. Blocker, further injuring the plaintiff, and handcuffing him.

34.   The handcuffs were applied too tightly and despite his repeated requests, the defendants

      refused to loosen the handcuffs which were causing Mr. Blocker additional injuries.

35.   Mr. Blocker was bleeding and in pain, but nevertheless he was not immediately brought

      to a hospital, and instead, he was taken in a police vehicle to the 73rd precinct.

36.   Mr. Blocker was bleeding and repeatedly requesting medical care, but the officers who

      had not brought him directly to the hospital, in spite of Mr. Blocker being visibly in need

      of medical care, delayed calling for an ambulance while Mr. Blocker suffered and was in

      pain.

37.   Finally, with Mr. Blocker visibly bleeding, an ambulance was called to the precinct hours

      after he was arrested, which brought him to Brookdale Hospital.

38.   At Brookdale Hospital Mr. Blocker was still in handcuffs and in shackles.

39.   Mr. Blocker was given sutures to close the wound to his head and multiple xrays and an

      EKG were performed.


                                                -5-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 6 of 17 PageID #: 94




40.   At Brookdale Hospital Mr. Blocker was noted to have incurred several injuries including

      laceration of the right eyebrow requiring suturing; a chest wall contusion; a taser dart

      injury to his lower back; left sided rib pain; head pain; neck pain; spine tenderness; an

      injury to his left hand; and a wrist injury.

41.   After he was treated at Brookdale Mr. Blocker was brought back to the precinct where

      several excuses for his arrest were given to him.

42.   Mr. Blocker was told there was a shooting on Watkins.

43.   He was told that he had been parked in a car in front of a school where they saw him toss

      a gun which was fabricated.

44.   Officers at the precinct interrogated him about where guns were and told Mr. Blocker he

      would be released if he could provide such information which he knew nothing about.

45.   Finally, in the early evening, Mr. Blocker was released without charges being brought and

      without being issued process or being brought to central booking.

46.   Mr. Blocker had driven to the area where he was assaulted with the defendants’ vehicle

      and taser and by being jumped on, in his fiancé’s car.

47.   Defendants with no legal reason or authority seized Ms. Moore’s car.

48.   When the car was finally returned several items had been stolen out of the car, including

      money, lottery tickets and new car mats among other items and Ms. Moore’s car was

      damaged.

                   AS AND FOR A FIRST CAUSE OF ACTION
                ON BEHALF OF PLAINTIFF MICHAEL BLOCKER
                 VIOLATION OF THE FOURTH AMENDMENT
           VIA THE USE OF EXCESSIVE AND UNREASONABLE FORCE



                                                -6-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 7 of 17 PageID #: 95




49.   Plaintiff Michael Blocker repeats, reiterates and realleges each and every allegation

      contained in the prior paragraphs with the same force and effect as is more fully and at

      length set forth herein.

50.   Mr. Blocker’s rights have been violated pursuant to the Fourth Amendment as made

      applicable to the states via the Fourteenth amendment due to him being subjected to

      excessive and unreasonable force.

51.   There was no reason to employ any force against Mr. Blocker much less the excessive

      and unreasonable force employed.

52.   The police officers had no reason to strike Mr. Blocker with their vehicle which, upon

      information and belief, they did intentionally to stop him despite not having a reasonable

      belief he had committed a crime.

53.   There was no reason to taser Mr. Blocker from behind or to pile on top of him as the

      defendants proceeded to do after Mr. Blocker feell to the ground.

54.   The defendants’ actions caused plaintiff to sustain physical injuries, emotional harms, he

      lost time at work, he received medical treatment and he was otherwise harmed.

55.   By reason of the aforesaid, the plaintiff has been damaged and he is entitled to

      compensatory damages in a sum not less than $500,000.00 (FIVE HUNDRED

      THOUSAND) DOLLARS and punitive damages in an amount to be determined at trial

      and plaintiff is entitled to an award of attorneys’ fees and costs pursuant to 42 USC

      §1988.

                    AS AND FOR A SECOND CAUSE OF ACTION
                  ON BEHALF OF PLAINTIFF MICHAEL BLOCKER
                   VIOLATION OF THE FOURTH AMENDMENT


                                              -7-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 8 of 17 PageID #: 96




                                       FALSE ARREST

56.   Plaintiff Michael Blocker repeats, reiterates and realleges each and every allegation

      contained in the prior paragraphs with the same force and effect as is more fully and at

      length set forth herein.

57.   Mr. Blocker’s rights have been violated pursuant to the Fourth Amendment of the United

      States Constitution made applicable to the states by virtue of the Fourteenth Amendment

      and pursuant to 42 U.S.C. § 1983, due to his being falsely arrested by the defendants.

58.   The plaintiff was confined by the defendants; the defendants intended to confine the

      plaintiff; plaintiff was conscious of his confinement; and the plaintiff did not consent to

      the confinement which was not otherwise privileged.

59.   As a direct consequence of defendants’ actions, the plaintiff was deprived of rights,

      privileges and immunities pursuant to the Fourth and Fourteenth Amendments of the

      United States Constitution and more particularly, his right to be free from arrest without

      probable cause.

60.   Among other invasions of his privacy, offenses to his dignity and violations of his rights,

      Mr. Blocker was subjected to being handcuffed, searched, confined, insulted, humiliated,

      emotionally harmed, embarrassed and defamed by being placed in handcuffs he missed

      time at work, and he was otherwise harmed.

61.   By reason of the aforesaid, the plaintiff has been damaged and he is entitled to

      compensatory damages in a sum not less than $300,000.00 (THREE HUNDRED

      THOUSAND) DOLLARS and punitive damages in an amount to be determined at trial

      and plaintiff is entitled to an award of attorneys’ fees and costs pursuant to 42 USC


                                               -8-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 9 of 17 PageID #: 97




      §1988.

                  AS AND FOR A THIRD CAUSE OF ACTION
               ON BEHALF OF PLAINTIFF MICHAEL BLOCKER
                 VIOLATION OF THE FOURTH AMENDMENT
         VIA THE APPLICATION OF EXCESSIVELY TIGHT HANDCUFFS


62.   Plaintiff Michael Blocker repeats, reiterates and realleges each and every allegation

      contained in the prior paragraphs with the same force and effect as is more fully and at

      length set forth herein.

63.   Mr. Blocker’s rights have been violated pursuant to the Fourth Amendment as made

      applicable to the states via the Fourteenth amendment due to him being subjected to

      excessively and unreasonably tightened handcuffs.

64.   There was no reason to handcuff Mr. Blocker at all and he was nevertheless handcuffed

      excessively tightly.

65.   The defendants were on notice that Mr. Blocker’s handcuffs were hurting him as he

      repeatedly informed them the handcuffs were too tight and Mr. Blocker had sustained

      visible wrist injuries yet the defendants refused to loosen the handcuffs.

66.   The defendants’ actions caused plaintiff to sustain physical injuries, emotional harms, he

      lost time at work, he received medical treatment and he was otherwise harmed.

67.   By reason of the aforesaid, the plaintiff has been damaged and he is entitled to

      compensatory damages in a sum not less than $500,000.00 (FIVE HUNDRED

      THOUSAND) DOLLARS and punitive damages in an amount to be determined at trial

      and plaintiff is entitled to an award of attorneys’ fees and costs pursuant to 42 USC

      §1988.


                                               -9-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 10 of 17 PageID #: 98




                     AS AND FOR A FOURTH CAUSE OF ACTION
                  ON BEHALF OF PLAINTIFF MICHAEL BLOCKER
                    VIOLATION OF THE FOURTH AMENDMENT
                  VIA THE DEFENDANTS’ FAILURE TO INTERVENE


 68.   Plaintiff Michael Blocker repeats, reiterates and realleges each and every allegation

       contained in the prior paragraphs with the same force and effect as is more fully and at

       length set forth herein.

 69.   Mr. Blocker’s rights have been violated pursuant to the Fourth Amendment as made

       applicable to the states via the Fourteenth amendment due to him being subjected to

       excessive force, excessively and unreasonably tightened handcuffs and the denial of

       timely medical care due in part to the defendants’ failure in their constitutional duty to

       intervene to prevent ongoing constitutional violations committed in their presence.

 70.   Defendants were aware of the violations of plaintiff’s rights happening in their presence,

       they had a realistic opportunity to intervene to prevent the violations of plaintiff’s rights

       from continuing and they declined to do so.

 71.   The defendants’ actions and inactions caused plaintiff to sustain physical injuries,

       emotional arms, he lost time at work, he received medical treatment and he was otherwise

       harmed.

 72.   By reason of the aforesaid, the plaintiff has been damaged and he is entitled to

       compensatory damages in a sum not less than $500,000.00 (FIVE HUNDRED

       THOUSAND) DOLLARS and punitive damages in an amount to be determined at trial

       and plaintiff is entitled to an award of attorneys’ fees and costs pursuant to 42 USC

       §1988.


                                                -10-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 11 of 17 PageID #: 99




                  AS AND FOR A FIFTH CAUSE OF ACTION
               ON BEHALF OF PLAINTIFF MICHAEL BLOCKER
        VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENTS
         VIA THE DEFENDANTS’ DENIAL OF TIMELY MEDICAL CARE


 73.   Plaintiff Michael Blocker repeats, reiterates and realleges each and every allegation

       contained in the prior paragraphs with the same force and effect as is more fully and at

       length set forth herein.

 74.   Mr. Blocker’s rights have been violated pursuant to the Fourth Amendment and

       Fourteenth amendments via the defendants’ denying Mr. Blocker prompt, necessary,

       medical care.

 75.   Defendants were aware that Mr. Blocker had a head injury and was visibly bleeding and

       in pain.

 76.   The defendants’ actions and inactions caused plaintiff to suffer needlessly physically and

       emotionally.

 77.   By reason of the aforesaid, the plaintiff has been damaged and he is entitled to

       compensatory damages in a sum not less than $100,000.00 (ONE HUNDRED

       THOUSAND) DOLLARS and punitive damages in an amount to be determined at trial

       and plaintiff is entitled to an award of attorneys’ fees and costs pursuant to 42 U.S.C.

       §1988.

                 AS AND FOR A SIXTH CAUSE OF ACTION
                       ON BEHALF OF PLAINTIFFS
        VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENTS
                      VIA THE CITY OF NEW YORK
                          i.e., MONELL CLAIM




                                               -11-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 12 of 17 PageID #: 100




 78.   Plaintiffs Michael Blocker and Rosalynn Moore repeat, reiterate and reallege each and

       every allegation contained in the prior paragraphs with the same force and effect as is

       more fully and at length set forth herein.

 79.   NYC is liable to plaintiff Michael Blocker for having caused the violations of his rights

       protected by the Fourth Amendment to the United States Constitution, more specifically

       his right to be free from the use of excessive and unreasonable force and to not be

       arrested without probable cause to believe he had committed a crime.

 80.   As a de facto policy, NYC tolerates members of the NYPD committing acts violating the

       Fourth Amendment, particularly against members of the African-American community.

 81.   NYC operates and controls a police department with numerous members, insensitive and

       hostile to the African-American community.

 82.   NYC operates and controls a police department with numerous members, insensitive to

       the rights of all citizens they are supposed to serve.

 83.   Recently, African-American officers have spoken our regarding the disparate treatment

       the rank and file of the NYPD is instructed by their supervisors to subject African-

       Americans to.

 84.   Members of the NYPD are infrequently disciplined regarding the use of excessive force.

 85.   Members of the NYPD are infrequently disciplined regarding false arrests.

 86.   Members of the NYPD are infrequently disciplined regarding denial of medical care.

 87.   Members of the NYPD are not sufficiently trained and retrained when necessary in the

       necessity to afford African-Americans the same Fourth Amendment rights as are other

       people they encounter.


                                                -12-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 13 of 17 PageID #: 101




 88.   It has been the ongoing de facto policy of the NYPD to not penalize, discipline, retrain or

       terminate members of the NYPD who engage in the use of excessive force.

 89.   Due to the de facto policy of the NYPD and NYC’s tolerance thereof, and due to the

       deliberate indifference of the NYPD to its officers’ bad acts Michael Blocker suffered the

       harms outlined herein.

 90.   The NYPD regularly tolerates the theft and destruction of property belonging to

       minorities it encounters.

 91.   The NYPD has made no effort to curtail the theft and destruction of minority owned

       property by members of the NYPD resulting in Ms. Moore’s harms.

 92.   By reason of the aforesaid, the plaintiff Mr. Blocker has been damaged and he is entitled

       to compensatory damages in a sum of not less than $500,000.00 (FIVE HUNDRED

       THOUSAND) DOLLARS and Ms. Moore has been harmed and is entitled to $25,000.00

       (TWENTY FIVE THOUSAND) DOLLARS and plaintiffs are entitled to an award of

       attorneys’ fees and costs pursuant to 42 U.S.C. §1988.

                     AS AND FOR A SEVENTH CAUSE OF ACTION
                   ON BEHALF OF PLAINTIFF ROSALYNN MOORE
                   VIOLATION OF THE STATE LAW OF NEW YORK
                                VIA CONVERSION

 93.   Plaintiff Rosalynn Moore repeats, reiterates and realleges each and every allegation

       contained in the prior paragraphs with the same force and effect as is more fully and at

       length set forth herein.

 94.   NYC is liable to the plaintiff Rosalynn Moore for the conversion of her property that

       being the damage to her car and the theft of items within the car.



                                               -13-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 14 of 17 PageID #: 102




 95.    The Claimant, Rosalynn Moore had her car towed by the NYPD and several items stolen

        by the NYPD without cause to tow the car or seize and not return several items.

 96.    The car was seized by the NYPD on November 1, 2019 and returned days later.

 97.    When Ms. Moore finally received the car back her mats were gone, her money

        approximately $15 was gone, her $250 in winning lottery tickets were gone, her laundry

        detergent and bleach were gone and the car was in bad working order including but not

        limited to the amount of gas in the tank no longer registering.

 98.    Repairs to the car will cost at a bare minimum $800.

 99.    Due to the conversion plaintiff Rosalynn Moore lost her property and she was damaged in

        the amount of $5,000 and she is entitled an award of punitive damages as well as to an

        award of costs.

                      AS AND FOR AN EIGHTH CAUSE OF ACTION
                    ON BEHALF OF PLAINTIFF ROSALYNN MOORE
                    VIOLATION OF THE STATE LAW OF NEW YORK
                                   NEGLIGENCE

 100.   Plaintiff Rosalynn Moore repeats, reiterates and realleges each and every allegation

        contained in the prior paragraphs with the same force and effect as is more fully and at

        length set forth herein.

 101.   NYC is liable to the plaintiff Rosalynn Moore for the negligence of its employees and

        agents in damaging her vehicle and either stealing, or allowing the items within to be

        stolen, which was exclusively within NYC’s custody and control.

 102.   Defendant owed a duty of care to Ms. Moore to secure her vehicle and because NYC

        failed in that duty, plaintiff’s vehicle was damaged.



                                                -14-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 15 of 17 PageID #: 103




 103.   Defendant had a duty of care to keep secure Ms. Moore’s property within said vehicle and

        because NYC failed in that duty Ms. Moore was damaged.

 104.   Due to NYC’s negligence plaintiff Rosalynn Moore was damaged in the amount of

        $5,000 and she is entitled to an award of costs.

                    AS AND FOR AN NINTH CAUSE OF ACTION
                  ON BEHALF OF PLAINTIFF ROSALYNN MOORE
              VIOLATION OF HER FOURTEENTH AMENDMENT RIGHTS
                      VIA THE SEIZURE OF HER PROPERTY
                        WITHOUT DUE PROCESS OF LAW

 105.   Plaintiff Rosalynn Moore repeats, reiterates and realleges each and every allegation

        contained in the prior paragraphs with the same force and effect as is more fully and at

        length set forth herein.

 106.   Plaintiff Moore’s rights were violated pursuant to the due process clause of the

        Fourteenth Amendment due to the illegal seizure of her car and disappearance and

        destruction of her property by the individual defendants.

 107.   Ms. Moore was deprived of her property illegally, without due process, and without legal

        justification, and is so doing she was thereby damaged.

 108.   Ms. Moore was damaged pecuniarily, in her ability to take care of her children, and not

        only was she deprived of the use of her car for a time, but upon its return it was newly

        damaged and she is inconvenienced and she will incur pecuniary damages to repair it.

 109.   By reason of the aforesaid, the plaintiff Ms. Moore has been damaged and she is entitled

        to compensatory damages in a sum of not less than $25,000.00 (TWENTY FIVE

        THOUSAND) DOLLARS and plaintiff is entitled to an award of attorneys’ fees and costs

        pursuant to 42 U.S.C. §1988.


                                                -15-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 16 of 17 PageID #: 104




       WHEREFORE, plaintiffs respectfully request that judgment be entered as follows:

       (A) Declaratory relief finding that plaintiff Michael Blocker’s and plaintiff Rosalynn

       Moore’s rights under the United States Constitution were violated;

       (B) Compensatory damages to Michael Blocker to be determined at trial in a sum not less

       than $500,000.00 (FIVE HUNDRED THOUSAND) DOLLARS in compensatory

       damages in the amount of $25,000.00 (TWENTY FIVE THOUSAND) DOLLARS to

       Rosalynn Moore;

       (C) By reason of the wanton, willful and malicious character of the conduct

       complained of herein, punitive damages against the individual defendants in

       an amount to be determined at trial;

       (D) An award to plaintiffs of the costs and disbursements herein;

       (E) An award of attorneys’ fees under 42 U.S.C. §1988; and

       (F) Such other and further relief as this Court may deem just and proper.

 Dated: New York, New York
        August 24, 2020


                        /s/
              FRED LICHTMACHER
              The Law Office of Fred Lichtmacher P.C.
              Attorney for Plaintiff
              116 West 23rd Street, Suite 500
              New York, New York 10011
              Tel. No. (212) 922-9066

 To:   The City of New York and the NYPD Police Commisioner
       New York City Corporation Counsel
       100 Church Street


                                              -16-
Case 1:19-cv-06950-ENV-PK Document 22 Filed 09/03/20 Page 17 of 17 PageID #: 105




       New York, NY 10007

 To:   POLICE OFFICER DANIEL TWOHIG,
       POLICE OFFICER SHALIMAR SCRIBNER,
       SERGEANT SAMUEL HUI,
       POLICE OFFICER BRETT WOODARD
       73rd Precinct
       1470 E New York Ave
       Brooklyn, NY 11212




                                      -17-
